 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    STEPHEN P. WILSON,              )         Case No. CV 16-7599 DOC(JC)
                                      )
12                     Petitioner,    )         ORDER ACCEPTING FINDINGS,
                                      )         CONCLUSIONS, AND
13                v.                  )         RECOMMENDATIONS OF
                                      )         UNITED STATES MAGISTRATE
14                                    )         JUDGE
      SHAWN HATTON, Acting Warden, )
15                                    )
                                      )
16                     Respondent.    )
                                      )
17   ________________________________
18
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
19
     Habeas Corpus by a Person in State Custody (“Petition”) and all of the records
20
     herein, including the April 4, 2019 Report and Recommendation of United States
21
     Magistrate Judge (“Report and Recommendation”). The Court approves and
22
     accepts the Report and Recommendation.
23
           IT IS HEREBY ORDERED that the Petition is denied, this action is
24
     dismissed with prejudice and Judgment be entered accordingly.
25
     ///
26
     ///
27
     ///
28
 1        IT IS FURTHER ORDERED that the Clerk serve copies of this Order and
 2 the Judgment herein on counsel for petitioner and respondent.
 3        IT IS SO ORDERED.
 4
           April 30, 2019
 5 DATED: ________________
 6
 7                                 ________________________________________
 8                                 HONORABLE DAVID O. CARTER
                                   UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
